TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-09-00728-CR




                               Lorena Candice Brooks, Appellant

                                                  v.

                                   The State of Texas, Appellee




       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
             NO. 53267, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

               Appellant’s brief was due February 19, 2010. The brief has not been received and

appellant’s appointed attorney, Jeffrey D. Parker, did not respond to the Court’s notice that the brief

is overdue.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal and, if so, whether the attorney it appointed to represent

appellant has abandoned the appeal. Tex. R. App. P. 38.8(b)(2). The court shall make appropriate

findings and recommendations. If necessary, the court shall appoint substitute counsel who will

effectively represent appellant in this cause. A record from this hearing, including copies of all
findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the Clerk

of this Court for filing as a supplemental record no later than May 14, 2010. Rule 38.8(b)(3).



Before Chief Justice Jones, Justices Pemberton and Waldrop

Abated

Filed: April 14, 2010

Do Not Publish




                                                  2